DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 51-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-12, 14-16, 20, 22, 24-25, 27, 29, 31-33, 35-36, 38-40, 42, 45-46, and 48 of U.S. Patent No. 10,688,839. Although the claims at issue are not identical, they are not patentably distinct from each other because even though they are not word for word with each other they both teach the same inventive concept.
Regarding claim 51, U.S. Patent No. 10,688,839 teaches a mount for a trailer nose box, comprising a baseplate; a control circuit coupled to the baseplate, the control circuit including multiple nose box terminals extending from the housing, nose box terminals including a ground cable terminal and a power cable terminal; at least two trailer terminals extending from the circuit housing, the trailer terminals including a trailer ground terminal and at least one trailer power terminal, wherein the control circuit is configured to selectively electrically connect the nose box terminals to the trailer 
Regarding claim 52, U.S. Patent No. 10,688,839 teaches wherein the control circuit further comprises an outage detection circuit responsive to one or more trailer components, wherein the control circuit is configured to determine when at least one of the one or more trailer components has failed, and to send data about the at least one trailer component to the remote device using the communication link (Claims 14 and 31).
Regarding claim 53, U.S. Patent No. 10,688,839 teaches wherein the outage detection circuit is configured to monitor changes in voltage between at least two of the trailer terminals to determine an outage (Claims 15 and 32).
Regarding claim 54, U.S. Patent No. 10,688,839 teaches wherein the outage detection circuit is configured to monitor an electrical current passing through at least one trailer power terminal to determine an outage (Claims 16 and 33).
Regarding claim 55, U.S. Patent No. 10,688,839 teaches wherein the control circuit further comprises an energy harvesting control circuit configured to obtain data defining the status of an energy harvesting device, and to send data defining changes in operation of the energy harvesting device using the communication link (Claim 8).

Regarding claim 57, U.S. Patent No. 10,688,839 teaches wherein the control circuit further comprises at least one accelerometer, wherein the control circuit is configured to store accelerometer data received from the accelerometer in the memory, wherein the control circuit is configured to send the accelerometer data to the remote device using the at least one communication link (Claims 9 and 24).
Regarding claim 58, U.S. Patent No. 10,688,839 teaches wherein the control circuit further comprises a trailer component control circuit that is electrically connected to the at least two trailer terminals, the trailer component control circuit configured to generate trailer component control signals for one or more trailer components, wherein the trailer component control signals are sent to the at least one power terminal (Claims 10 and 25).
Regarding claim 59, U.S. Patent No. 10,688,839 teaches wherein the trailer component control circuit further comprises a Control Area Network (CAN) control circuit having a CAN transceiver, the CAN control circuit electrically connected to at least one CAN terminals adapted to connect to at least one CAN communications cable, wherein the CAN control circuit is configured to generate the trailer component control signals for the one or more trailer components using the CAN transceiver (Claims 11 and 27).

Regarding claim 61, U.S. Patent No. 10,688,839 teaches a control circuit assembly adapted to be placed between a truck trailer and a nosebox comprising a base member; a first seal locatable between the base member and the trailer; a second seal locatable between the base member and the nosebox; a control circuit attached to the base member and having multiple leads electrically connectable to at least some of the inward terminals of the receptacle to also connect to at least a power and a ground wire of the truck trailer; and a location finding circuit configured to determine a geographic location of the nose box on the earth, wherein the location finding circuit is configured to triangulate the geographic location using signals from at least one transmitter sending signals received by the location finding circuit; wherein the control circuit is configured to send the geographic location to a remote device using at least one communication link (Claims 1, 20, and 35-36).
Regarding claim 62, U.S. Patent No. 10,688,839 teaches wherein the control circuit is configured to determine the status of the one or more trailer components electrically connected to at least two of the multiple leads, and wherein the control circuit is configured to use the at least one communication link to send data defining the status of the one or more trailer components to the remote device (Claim 46).

Regarding claim 64, U.S. Patent No. 10,688,839 teaches wherein the at least one communication link includes at least one of the following or any combination thereof: a Bluetooth wireless communication link that sends the data according to the Bluetooth protocol, a LoRa communication link that sends the data according to the LoRa protocol, a communication link that conforms to the Institute of Electrical and Electronics Engineers (IEEE) 802.15.4 specification, a communication link that conforms to any one or more of the IEEE 802.11 family of wireless protocols, a cellular telephone communication link (Claims 6, 22, and 48).
Regarding claim 65, U.S. Patent No. 10,688,839 teaches wherein the first seal comprises a gasket defining a central opening and multiple holes therearound and corresponding in location to mounting holes in the base member (Claim 42).
Regarding claim 66, U.S. Patent No. 10,688,839 teaches an outward facing receptacle in the nosebox to interface with a standard J-560 trailer connection plug and with inward terminals (Claims 2-3, 20, 35-36).

Regarding claim 68, U.S. Patent No. 10,688,839 teaches wherein the base member defines a peripheral shape selected from the group consisting of: (a) generally six-sided, (b) generally circular, (c) generally rectangular, and (d) generally isosceles trapezoidal on at least half of the peripheral shape (Claim 39).
Regarding claim 69, U.S. Patent No. 10,688,839 teaches wherein the base member defines multiple mounting holes therein to receive fasteners therethrough for fastening to the trailer (Claim 40).
Regarding claim 70, U.S. Patent No. 10,688,839 teaches wherein the baseplate and the control circuit are formed as a single unitary molded structure (Claim 45).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51 and 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over Harmon et al. (US Pat Pub# 2002/0098718) in view of Rigsby (US Pat# 5,739,592) and further in view of Troutman et al. (US Pat Pub# 2019/0268675).
Regarding claim 51, Harmon teaches a mount for a trailer nose box, comprising a baseplate (Fig. 6); a circuit 202 (Fig. 6) coupled to the baseplate, the circuit including multiple nose box terminals extending from the housing, nose box terminals including a ground cable terminal and a power cable terminal (Fig. 9 and Section 0057, ground cable and power cable terminals); at least two trailer terminals extending from the circuit housing, the trailer terminals including a trailer ground terminal and at least one trailer power terminal, wherein the circuit is configured to selectively electrically connect the nose box terminals to the trailer terminals (Figs. 6 and 9, two trailer terminals).  Harmon fails to teach a control circuit and a location finding circuit.
Rigsby teaches a control circuit; wherein the control circuit is configured to determine a status of one or more trailer components electrically connected to the at least two trailer terminals (Col. 5 line 32-Col. 6 line 16 and Col. 7 line 54-Col. 8 line 63, determining status of trailer components); and wherein the control circuit is configured to use the communication link to send data about at least one of the one or more trailer components to the remote device (Col. 5 line 32-Col. 6 line 16 and Col. 7 line 54-Col. 8 line 63, sending status information to remote device).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a control circuit as taught by Rigsby into Harmon’s mount in order to improve power and communication (Col. 4 line 51-Col. 5 line 2)

Troutman teaches a location finding circuit configured to determine a geographic location of the control circuit, wherein the control circuit is configured to send the geographic location to a remote device using a communication link (Section 0047, transmitting location to a remote device).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a location finding circuit as taught by Troutman into a control circuit as taught by Rigsby into Harmon’s mount in order to improve convenience (Section 0003).
Regarding claim 58, Harmon further teaches wherein the control circuit further comprises a trailer component control circuit that is electrically connected to the at least two trailer terminals, the trailer component control circuit configured to generate trailer component control signals for one or more trailer components, wherein the trailer component control signals are sent to the at least one power terminal (Figs. 6 and 9, two trailer terminals).
Regarding claim 59, U.S. Patent No. 10,688,839 teaches wherein the trailer component control circuit further comprises a Control Area Network (CAN) control circuit having a CAN transceiver, the CAN control circuit electrically connected to at least one CAN terminals adapted to connect to at least one CAN communications cable, wherein the CAN control circuit is configured to generate the trailer component control signals for the one or more trailer components using the CAN transceiver (Sections 0030, 0041-0042, 0045, 0047, Control Area Network).
Claims 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Harmon et al. (US Pat Pub# 2002/0098718) in view of Rigsby (US Pat# 5,739,592) and further in view of Troutman et al. (US Pat Pub# 2019/0268675) and further in view of Slade (US Pat Pub# 2018/0059161).
Regarding claim 52, Harmon in view of Rigsby and further in view of Troutman teaches the limitations in claim 51.  Harmon, Rigsby, and Troutman fail to teach an outage detection circuit. 
Slade teaches wherein the control circuit further comprises an outage detection circuit responsive to one or more trailer components, wherein the control circuit is configured to determine when at least one of the one or more trailer components has failed, and to send data about the at least one trailer component to the remote device using the communication link (Abstract and Sections 0008-0022, outage detection circuit).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an outage detection circuit as taught by Slade into a location finding circuit as taught by Troutman into a control circuit as taught by Rigsby into Harmon’s mount in order to improve safety (Section 0005).
Regarding claim 53, Slade further teaches wherein the outage detection circuit is configured to monitor changes in voltage between at least two of the trailer terminals to determine an outage (Abstract and Sections 0008-0022, outage detection circuit).
Regarding claim 54, Slade further teaches wherein the outage detection circuit is configured to monitor an electrical current passing through at least one trailer power .
Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Harmon et al. (US Pat Pub# 2002/0098718) in view of Rigsby (US Pat# 5,739,592) and further in view of Troutman et al. (US Pat Pub# 2019/0268675) and further in view of Bean et al. (US Pat Pub# 2018/0099712).
Regarding claim 60, Harmon in view of Rigsby and further in view of Troutman teaches the limitations in claim 51.  Harmon, Rigsby, and Troutman fail to teach environmental sensors.
Bean teaches wherein the control circuit further comprises an environmental monitoring circuit responsive to one or more environmental sensors, wherein the control circuit is configured to obtain environmental data from the environmental monitoring circuit and send the environmental data to the remote device, wherein the control circuit is configured to send the remote device using the at least one communication link (Section 0050, environmental sensors).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate environmental sensors as taught by Bean into a location finding circuit as taught by Troutman into a control circuit as taught by Rigsby into Harmon’s mount in order to reduce costs (Section 0005).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        3/24/2021